DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed November 23, 2021. Claims 1-17 were previously pending, with claims 3, 9 and 12-17 withdrawn from consideration. Applicant amended claims 1, 2, 10 and 11, cancelled claims 6-9 and added new claims 18-21. Claims 1, 2, 4, 5, 10, 11 and 18-21 are under consideration.
Applicant’s claim cancellation obviated the previously presented rejections for claims 6 and 7 (limitations of claim 8 were incorporated into the amended claim 1), as well as the rejection of claims 1, 4 and 6-8 under 35 U.S.C. 102(a)(1) as anticipated by Spiekermann et al. and the obviousness-type double patenting rejection of claims 1, 2, 4, 6-8, 10 and 11 over claims of U.S. Patent No. 10,889,855 in view of Spiekermann et al. and Montironi. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
This office action contains new grounds for rejection necessitated by amendment.
Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. 
A) Regarding the rejection of claims 1, 2, 4, 5, 10 and 11 under 35 U.S.C. 112(a), enablement, Applicant argues the following:
	“Applicant objects to the Office’s characterization of Applicant’s data with respect to detection of miR-371a in human blood serum being “inconclusive”. Applicant demonstrates that the instantly claimed invention provides a statistically significant improvement 
	Additionally, the Examiner alleges that aside from claims 2, 10 and 11, claims 1 and 4-8 do not require any specific method of miRNA level detection. Without acquiescing this characterization, and solely to facilitate prosecution, claim 1 is amended to incorporate the miRNA level detection in previous claim 2. Accordingly, Applicant asserts the claims have a well-defined scope, including with respect to the miRNA detection method.
	In view of the amendments, claim 1 is directed to the detection of miR-371a-3p in human serum samples. The patent application further provides evidence that these samples, when using the method of the instant invention, significant results are achieved. Specifically, 44% of TIN patients could be identified, while the prior art was unable to detect miR.371a- 3p in samples (see, e.g., Spiekermann et al. and Radtke et al.). It is conventional to use the detection of such markers in body fluids in combination with other tests such as taking biopsies for analysis. Thus, a marker able to identify at least 44% of TIN cases is a very helpful tool for a first non-invasive screening of subject at risk of having or developing TIN.”
	Response
	However, the following disclosure was provided by Applicant (page 17, lines 30-37 and page 18, lines 1-4):
“Results are shown in FIG. 3. The mean miR-371a-3p expression in TIN patients was 30.75 RQ (relative quantity) with a standard deviation of 58.74. In controls, the mean expression of the miRNA was 0.77 RQ with a standard deviation of 1.73. The two-sided Mann Whitney U-test proofed this difference to be significant with p=0.007. For testicular germ cell tumors, miR-371a-3p can be used as a serum-based biomarker. In a previous study, a cut-off value of RQ=5 was chosen to differentiate between tumors and controls (Dieckmann K P et al., 2016, Eur Urol doi:10.1016/j.eururo.2016.07.029). Using this cut-off value, 8 of 18 (44.4%) TIN patients presented an elevated miR-371a-3p serum level, while only 1 of 20 (5%) of the controls was positive.” (emphasis added by examiner)
	Therefore, first, the range of miR-371a-3p expression values for TIN subjects was from   -27.99 to 89.49 (30.75 + 58.74), whereas for controls it was -0.96 to 2.5 (0.77 + 1.73), therefore overlapping with the control subject range, in agreement with the results of Spiekermann et al. Further, the expression level was considered to be indicative of the presence of TIN when the RQ was above 5, which is not claimed. Therefore, Applicant is arguing limitations which are not in the claims. All that is required by claim 1 is determination of any level of expression of the miR-371a-3p in a serum sample.
	Finally, other references, as cited in the rejection, provide evidence of conflicting results of the connection between the levels of miR-371a-3p and the presence of TIN in a subject.
	The rejection is maintained and amended to account for claim amendments.
	B) Regarding the rejections of claims 1, 2, 4, 5, 10 and 11 under 35 U.S.C. 101, Applicant argues the following:
	“The Office rejects claims 1, 2, 4-8, 10 and 11 as allegedly directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are characterized as being directed to an abstract idea. Without acquiescing to the rejection, and solely to facilitate prosecution, claim 1 is amended to incorporate the subject matter of previous dependent claim 2. Applicant respectfully requests the Office to carefully consider claim 1 presented herein, which is directed to a specific method, incorporating concrete steps that results in a significant and fundamental functional improvement in the ability to detect TIN in serum by PCR. As further discussed below, the instant claim 1 is analogous to many cases that the courts, and hence the USPTO, recognize as satisfying section 101, including under MPEP § 2106.05(a) (improvements to a technology or technical field) and MPEP § 2106.05(e) (meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment).
	As noted in the Office Action, the USPTO analyzes claims under section 101 according to the flow-chart of MPEP § 2106.III “Summary of Analysis and Flow-Chart.” In view of pending claim 1, Applicant encourages the Office to consider the “Streamlined Analysis” of MPEP § 2106.06. Under the “Streamlined Analysis” of MPEP § 2106.06:
	For purposes of efficiency in examination, examiners may use a streamlined
	eligibility analysis (Pathway A) when the eligibility of the claim is self-
	evident, e.g., because the claim clearly improves a technology...

In this case, the eligibility of claim 1 is self-evident “because the claim clearly improves a technology.” In this case, the “clearly improves a technology” aspect is evident with the claimed invention that clearly improves detection of very low amounts of miRNA in the context of detecting TIN via PCR. In fact, Spiekermann et al. cannot even detect the amounts of miRNA that are detected herein, as reflected by the fact that Spiekermann et al. provides data where the difference in expression was not statistically different:
This study is the first to report measurements of serum levels of miR-371a-3p.There appears to be a slight trend towards a higher mean RQ-value in TIN patients than in controls; however, this difference is not significantly different, statistically. Spiekermann et al. at p.81, right column, 4" paragraph (emphasis added)

The instant invention is opposite to the teaching of Spiekermann. Where Spiekermann teaches there is no statistically significant difference in miR-371a-3p between controls and TIN, the instantly claimed invention relies, in part, on the improved detection of miR-371a- 3p to achieve a statistically significant different that was the important benefit of being able to be meaningfully applied to detect TIN from human serum.
Lack of a meaningful difference in serum levels for TIN individuals and controls is further reinforced by Radtke et al. (cited by the Office Action at p.8): “differences [in miR- 371a-3p] among the groups were not significant, statistically (all P > 0.1)’ Radtke at p.2387, left column, lines 4-7 (emphasis added).
Taken together, this reflects that the instant invention cannot be fairly characterized as “well-known, routine and conventional in the art at the time of the invention.” Office Action at p.13. Instead, the ability of the instant invention to detect low levels of TIN in serum from humans in the manner provided in claim 1 is a fundamental non-routine and non- conventional method compared to the art, including the cited art.
The above reflects that the instant claims are properly considered to be directed to patent eligible subject matter, via any of:
Step 1 — this conclusion is straightforwardly reached via pathway A(streamlined analysis) 
Step 2A -the claim is not directed to a law of nature
The method, when considered in its entirety, is directed to an improved PCR method that allows for the ability to appropriately detect miR-371a-3p in human serum to detect TIN from human serum 
Step 2B — the claim also recites additional elements that amount to significantly more e the recited steps in claim 1 provides the ability to detect miR-371a-3p in a manner that simply was not described in any of the cited references, either individually or in combination. In fact, the cited Spiekermann and Radtke references teach that the instantly claimed in invention would not detect TIN.
The Step 2B outcome is the hallmark of court cases holding a claim directed to an improvement in technology is not abstract. MPEP § 2106.04a.I. This is recognized by the Office Action itself citing to cases holding claims qualify as “significantly more.” DDR Holdings, LLC y. Hotels.com, L.P. 773 F.3d 1245, 1258-59 (in the contest to improvement in the functioning of a computer); Diamond y. Diehr, 450 U.S. 175, 191-192 (improvements to any other technology or technical field). The current claim 1 improves the field of PCR in the context of detecting TIN, and is similar to the DDR Holdings (improving computer function) and Diamond (improving rubber-molding process ) cases. This further reflects, as in the above-referenced cases, the instant claims includes an inventive concept, which amounts to “significantly more” and, therefore, makes the claims patent eligible under 35 U.S.C. § 101.”
Response
First, the claims are not eligible for the streamlined analysis since it is not clear what type of technology the claims would improve. “Detection of miRNA by PCR” is not a technology. The claims clearly do not improve PCR technology, since no new PCR system or methodology is used. The only difference between the instant method and prior art is using three aliquots of pre-amplification solution versus two as taught by Murray et al. (British J. of Cancer, vol. 114, pp. 151-162, 2016; cited in the IDS) in the second paragraph on page 155. 
Further, it is not clear with respect to what amplification protocol the improvement is achieved. Applicant did not show that the method as claimed would provide improved results as compared to the method of Murray et al. Finally, detection of TIN in 44% of the subjects was achieved by using a threshold of RQ = 5, which is not claimed.
The rejection is maintained.
C) Regarding the rejection of claims 2, 10 and 11 under 35 U.S.C. 103 over Spiekermann et al., Murray et al. and Korenkova et al., Applicant argues the following:
“As explained previously, Spiekermann et al. teaches away from testing miR-371a- 3p in serum samples of TIN because it points out that miR-371a-3p is only useful as a serum marker for germ cell tumors. Spiekermann et al. explicitly states there is no statistical difference between TIN and controls. Thus, a person of ordinary skill in the art would have no reasonable expectation of success that miR-371a-3p could serve as a “marker” for the presence of TIN.
Korenkova et al. does not address this fundamental deficiency in Spiekermann. Korenkova et al. merely discloses that in a high-throughput qPCR reaction, only limited volumes of highly concentrated cDNA or DNA samples can be added and that this necessity can be solved by pre-amplification. Therefore, Korenkova et al. aimed at finding optimal preamplification protocols, in regards of cycles and concentrations of RNA. Korenkova et al. do not refer to pooling of pre-amplification reactions.
Murray et al. also does not address the fundamental deficiency in Spiekermann et al. teaching miR-371-a-3p is not suited to detect TIN. Rather, Murray et al. performs two identical multiplexed RT reactions for each sample. The method according to the invention as set out in current claim 1, requires single RT reactions and triple preamplification of a single target. Thus, Murray et al. teaches to perform multiplex RT reactions, which comprises performing multiple parallel RT-PCRs. The cited references, either individually or in combination, fails to teach that the same nucleic acid is amplified in parallel preamplification reactions. Thus, the references, either individually or in combination, fails to disclose step (i1) of the method: “... performing an independent polymerase chain reaction (PCR) with each of the three or more aliquots in order to amplify miR-371a-3p, thereby providing three or more batches B comprising the amplified miR-371a-3p...”
The claimed invention is directed at determining the expression level of miR-371a-3p in a serum sample and Applicant has shown that the claimed method allows detection of the target even though, as stated in the cited prior art, miR-371a-3p appears to be undetectable in serum samples. In this manner, the instantly claimed detection is exact and reliable, unlike as provided in any of the cited references. The Office is directed to, for example, Applicant’s Example 2, table 5.
For at least these reasons, pending claim 1, is not-obvious over the combination of the cited references. Reconsideration and withdrawal of the section 103 rejection over claim 1, and all rejected claims depending therefrom, is requested. For similar reasons, new independent claim 20, and claims depending therefrom, are also patentable over the cited references.”
Response
Applicant argues limitations that are not in the claims. The only active step required by claim 1 is detection of any level of expression of miR-371a-3p in a serum of a subject. The “wherein” clause is not an active method step. Further, the claims do not require detection of “statistically significant” level of expression of miR-371a-3p. Applicant did not provide any evidence that using two-aliquot pre-amplification reaction of Murray et al. would not provide improved detection of the expression level of miR-371a-3p.
The rejection is maintained.
Maintained Rejections
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 4, 5, 10, 11, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


	The nature of the invention and breadth of claims

Claims 1, 2, 4, 5, 10, 11, 18 and 19 are broadly drawn to a method of detecting testicular intraepithelial neoplasia (TIN) by determining an expression level of miR-371a-3p in a biological sample from a subject.  However, as will be further discussed, there is no support in the specification and prior art for the claimed method.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
	Working Examples
	The specification has Example 3, in which levels of miR-371-3p were determined in serum samples of 18 patients with TIN and 20 controls. After isolation RNA was reverse transcribed, cDNA was pre-amplified and then amplified by quantitative real-time PCR. Applicant did not show results for each of the 18 patients. The results were summarized as follows (page 17, lines 30-37 and page 18, lines 1-4):
“Results are shown in FIG. 3. The mean miR-371a-3p expression in TIN patients was 30.75 RQ (relative quantity) with a standard deviation of 58.74. In controls, the mean expression of the miRNA was 0.77 RQ with a standard deviation of 1.73. The two-sided Mann Whitney U-test proofed this difference to be significant with p=0.007. For testicular germ cell tumors, miR-371a-3p can be used as a serum-based biomarker. In a previous study, a cut-off value of RQ=5 was chosen to differentiate between tumors and controls (Dieckmann K P et al., 2016, Eur Urol doi:10.1016/j.eururo.2016.07.029). Using this cut-off value, 8 of 18 (44.4%) TIN patients presented an elevated miR-371a-3p serum level, while only 1 of 20 (5%) of the controls was positive. To test if this difference in proportion was significant, a two-sided fisher exact test was employed, demonstrating a significantly different distribution with p=0.007. Therefore, significantly more TIN patients can be detected with the test than controls.”
	Therefore, Applicant’s results indicate that the claimed method with threshold value of RQ = 5 detects about 44% of TIN cases.
	Guidance in the Specification.
	
The specification provides no evidence that the claimed method can detect TIN in any biological sample from any subject. 
Further, the only example of detection of miR-371a in human blood serum is inconclusive, in that the expression level values of miR-371a-3p in subjects with TIN significantly overlap with the expression levels of miR-371a-3p in control subjects, therefore the guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.
The unpredictability of the art and the state of the prior art
	
The references cited below support the notion of unpredictability of the detection of miR-371a in human subjects as a means for detecting TIN.
Spiekermann et al. (Andrology, vol. 3, pp. 78-84, 2015; cited in the IDS) examined levels of miR-371a in sera (from cubital vein blood sample) of 25 patients with germ cell tumors (GCTs) compared to six patients with TIN and one patient each with non-testicular malignancies: 7 prostatic carcinomas, 4 renal cell carcinomas, 8 bladder carcinomas, 1 thyroid carcinoma, 1 oesophageal carcinoma, 1 hepatocellular carcinoma, 1 rectal carcinoma and 1 colonic carcinoma. The controls were twenty male patients with non-malignant scrotal diseases. In addition to blood serum five seminal plasma samples from healthy individuals and three urine samples from GCT subjects were investigated. (page 79, third and fourth paragraphs)
The results were summarized by Spiekermann et al. (page 79, last paragraph):
“The mean RQ-value of NTMs was in the range of the mean RQ-value of controls (Fig. 1). The difference was statistically not significant. Moreover, the individual RQ-values of patients with NTM varied similarly to the controls from 0 (not detectable) to 14 (Fig. 2). GCT patients CS1 had significantly higher mean miR-371a-3p serum levels than controls (p < 0.0001) and NTMs (p < 0.0001), respectively. TIN patients had slightly higher serum levels than controls and NTMs; however, this difference was not statistically significant (Fig. 1). The mean RQ-value of GCTs was significantly higher than that of TIN patients (p < 0.05). Individual data are provided in Table S1 (A, B, E and H) and standard deviation in Figure S1.” (emphasis added by examiner)
Further, the type of sample used seemed to influence the level of miR-371a detected: pleural effusion fluid had higher levels of miR-371a than CVB of the same patient; no miR-371A was identified in urine of three GCT patients; mean seminal plasma expression of miR-371a in healthy individuals was about 177-fold higher than the level found in serum of controls; in TVB (testicular vein blood), miR-371a levels were higher than in corresponding CVB samples of patients and controls.
The paper also examined levels of miR-371a in non-testicular cancer subjects (Table 1; page 81, second paragraph). As can be seen from Table 1, the mean RQ levels of miR-371a in sera of subjects with other cancers does not differ from the mean level of miR-371a in TIN subjects. With respect to TIN, authors concluded with the following (page 81, sixth paragraph):
“TIN is the uniform precursor of GCTs and it may be present in a testicle many years before the GCT becomes invasive (Dieckmann & Skakkebaek, 1999). There is evidence for the expression of miR-371a-3p (and others) in TIN cells (Novotny et al., 2012; McIver et al., 2013), however so far, no serum studies of patients with TIN have been documented. This study is the first to report measurements of serum levels of miR-371a-3p in six such patients. There appears to be a slight trend towards a higher mean RQ-value in TIN patients than in controls; however, this difference is not significantly different, statistically. The mean RQ-value of TIN patients is significantly lower than the mean RQ-value of GCTs CS1. As the expression of miR-371a-3p in body fluids is apparently associated with tumour bulk (vide supra), one must assume that the number of cells in TIN-bearing testicles secreting miR-371a-3p is not sufficient to achieve high (measurable) levels of circulating miRNAs in the peripheral blood. Also, the present negative result could be explained by the assumption that TIN cells release lesser amounts of miRNAs into body fluids than full-blown germ cell tumour cells do. Thus, it would be interesting to look to testicular vein blood of a patient with TIN only. However, this would be a very rare clinical situation and can hardly be expected to be available for investigation.” (emphasis added by examiner)
In an article entitled “Can germ cell neoplasia in situ be diagnosed by measuring serum levels of microRNA371a‑3p?” by Radtke et al. (J. Cancer Res. Clin. Oncol., vol. 143, pp. 2383-2392, 2017), the authors examined levels of miR-371a in cubital vein serum samples of patients with GCNis  as compared to serum samples of 20 healthy men (GCNis is a different name for TIN, see page 2383, last paragraph; page 2384). The results are presented in Table 2 and Figure 1. On page 2389, first paragraph, Radtke et al. stated:
“We found elevated cubital vein serum levels of miR-371a-3p in roughly 52% of the patients. In most of whom, the elevation was only modest and much lower than the elevations caused by invasive GCTs (Syring et al. 2015; Pelloni et al. 2016). Our data are conflicting with results recently reported by a Dutch group and with preliminary data reported previously by our own group (van Agthoven and Looijenga 2016; Spiekermann et al. 2015). In both studies, a significant elevation of miR-371a-3p could not be detected in cubital vein serum of GCNis patients compared to controls. This discrepancy to our results is likely caused by the very low patient number in both studies (each n = 6).” (emphasis added by examiner)
Radtke et al. concluded with the following (page 2390, last paragraph):
“The presence of miR-371a-3p molecules in GCNis cells was shown in two of four cases examined with in situ hybridization. Accordingly, elevated peripheral serum miR-371a-3p levels were documented in about one half of the patients with GCNis of the testis. Testicular vein serum levels of miR-371a-3p were much higher than in healthy males in both of the two cases examined. The expression rate of about 50% is too low to qualify measuring miR-371a-3p
serum levels as a valuable method for primary diagnostics of GCNis.” (emphasis added by examiner)
	Therefore, it is clear from the results presented above that the detection of miR-371a is insufficient for diagnosis of TIN.
Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed method to potentially detect TIN in any serum sample of any human subject. The undue experimentation required for performing this method would include performing large-scale clinical studies with sufficient statistical resolving power to determine level of expression of miR-371a-3p in serum samples of possible subjects and determining criteria which would enable differentiation between controls and subjects with TIN. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the detection of miR-371a in subject’s samples depends upon numerous known and unknown parameters such as the size of the tumor, for example, the factor of unpredictability weighs heavily in favor of undue experimentation.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1, 2, 4, 5, 10, 11 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite a method of detecting testicular intraepithelial neoplasia (TIN) in a subject by determining the expression level of miR-371a-3p in a human serum sample from the subject using a PCR method in which pre-amplification of three aliquots is used. Therefore the claims are directed to a judicial exception of a naturally occurring correlation between the presence of a miR-371a-3p and the presence of TIN in the subject. 
The dependent claim 11 specifies that the detection is performed by RT-PCR or RT-qPCR, claims 4, 5 and 19 specify the conditions for detecting TIN, and claim 19 specifies a type of sample to be used. Claim 2 requires treating a subject having TIN.
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” (MPEP 2106.III) flowchart is as follows:
I. Step 1: YES. The claims are directed to a method, which is a statutory category.
II. Step 2A: YES, since the claims are directed to a natural phenomenon, i.e., a correlation between the level of expression of miR-371a-3p and the presence of TIN in the subject.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exceptions (see below).
	Claim 1 requires detection of an expression level of miR-371a-3p in a serum sample from a subject by a PCR method which includes a three-aliquot pre-amplification step, therefore the claim is drawn to a data-gathering step necessary to use the correlation.
The next question to ask is whether the claims include an inventive concept, which amounts to “significantly more” and therefore make the claims patent-eligible under 35 U.S.C. 101. As stated in MPEP 2106.05 IA:
“Limitations that the courts have found to qualify as “significantly more” when recited in a claim with a judicial exception include:
i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a));
ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a));
iii. Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b));
iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)); or
vi. Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)).”

Upon review of the above conditions, Applicant’s claims do not present any steps that amount to “significantly more” than the judicial exception, since determining expression levels of miRNA in biological samples well-known, conventional and routine in the art. As stated by MPEP 2106.05(d) II:
“The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.”
This judicial exception is not integrated into a practical application because claims 1, 4, 5, 10, 11, 18 and 19 do not require any additional method steps beyond detection of miR-371a-3p expression level. With respect to claim 11, determining expression of miRNA using RT-PCR was well-known, routine and conventional in the art at the time of the invention, as evidenced by results of PubMed search (attached) for “miRNA AND expression AND RT=PCR”, which returned 5928 results between 2002 and 2016 (provided in the previous office action). 
Further, even though claim 2 requires treatment, no specific treatment is claimed. As stated in MPEP 2106.04(d)(2): Particular Treatment and Prophylaxis in Step 2A Prong Two
“When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant.
a. The Particularity Or Generality Of The Treatment Or Prophylaxis
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether a treatment or prophylaxis limitation is particular or general.
b. Whether The Limitation(s) Have More Than A Nominal Or Insignificant Relationship To The Exception(s)
The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s). For example, consider a claim that recites a natural correlation (law of nature) between blood glucose levels over 250 mg/dl and the risk of developing ketoacidosis (a life-threatening medical condition). The claim also recites "treating a patient having a blood glucose level over 250 mg/dl with insulin". Insulin acts to lower blood glucose levels, and administering insulin to a patient will reduce the patient’s blood glucose level, thereby lowering the risk that the patient will develop ketoacidosis. Thus, in the context of this claim, the administration step is significantly related to the recited correlation between high blood glucose levels and the risk of ketoacidosis. Because insulin is also a "particular" treatment, this administration step integrates the law of nature into a practical application. Alternatively, consider a claim that recites the same law of nature and also recites "treating a patient having a blood glucose level over 250 mg/dl with aspirin." Aspirin is not known in the art as a treatment for ketoacidosis or diabetes, although some patients with diabetes may be on aspirin therapy for other medical reasons (e.g., to control pain or inflammation, or to prevent blood clots). In the context of this claim and the recited correlation between high blood glucose levels and the risk of ketoacidosis, administration of aspirin has at best a nominal connection to the law of nature, because aspirin does not treat or prevent ketoacidosis. This step therefore does not apply or use the exception in any meaningful way. Thus, this step of administering aspirin does not integrate the law of nature into a practical application.” (emphasis added by examiner)
Since claim 2 does not contain a limitation to a particular treatment, it does not provide an additional step that amounts to significantly more than the judicial exception.
Finally, Applicant argues that the method provides an improvement in the technology of the detection of very low amounts of miRNA by PCR. However, it is not clear what technology is being improved and relatively to what other method of miRNA detection. Namely, Applicant claims a method in which the miRNA is detected by PCR after three-aliquot PCR pre-amplification. Therefore, is the improvement relative to a method which uses no pre-amplification or which uses two-aliquot pre-amplification, as taught, for example, by Murray et al. (British J. of Cancer, vol. 114, pp. 151-162, 2016; cited in the IDS) in the second paragraph on page 155.
In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1, 4, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spiekermann et al. (Andrology, vol. 3, pp. 78-84, 2015; cited in the IDS; previously cited), Murray et al. (Brit. J. Cancer, vol. 114, pp. 151-152, 2016; cited in the IDS; previously cited) and Korenkova et al. (BMC Mol. Biol., vol. 16:5, pp. 1-10, 2015; cited in the IDS; previously cited).
A) Regarding claim 1, Spiekermann et al. teach determination of the expression level of miR-371a-3p in subjects with TIN in blood serum samples (page 79, paragraphs 2-8).
Regarding claim 4, Spiekermann et al. teach that the miR-371a-3p levels in TIN subjects are higher than controls (page 79, last paragraph; Table 1).
Regarding claims 1, 10, 11 and 19, Spiekermann et al. teach isolating RNA from human serum samples, converting RNA to cDNA, pre-amplifying the cDNA and performing quantitative real-time PCR to determine expression level of miR-371a-3p (page 79, paragraphs 3-9).
B) Spiekermann et al. do not teach providing three aliquots of cDNA for pre-amplification or pooling the aliquots after pre-amplification before quantitative PCR.
C) Murray et al. teach detection of expression levels of several miRNAs in blood serum samples of patients with testicular germ cell tumors (GCTs) by isolating RNA from the samples, reverse transcription to obtain cDNA, splitting the cDNA into two pools for pre-amplification and then combining the two pools for quantitative PCR (page 154, last paragraph; page 155, paragraphs 1-3).
Murray et al. do not teach using three cDNA aliquots for pre-amplification. 
Korenkova et al. teach that the values of gene expression obtained after pre-amplification followed by quantitative PCR were dependent on the copy number of cDNA in the pre-amplification reaction (page 3, fifth and sixth paragraph). The standard deviation of gene expression value for RND1, with low copy number, estimates from four replicates of pre-amplification reaction, was 17% (page 3, second paragraph; page 5, last paragraph; page 6, first paragraph; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use as many aliquots as possible to ensure accurate detection of the expression level of the miRNA in view of the fact that, as stated by Spiekermann et al. (page 81, sixth paragraph):
“As the expression of miR-371a-3p in body fluids is apparently associated with tumour bulk (vide supra), one must assume that the number of cells in TIN-bearing testicles secreting miR-371a-3p is not sufficient to achieve high (measurable) levels of circulating miRNAs in the peripheral blood. Also, the present negative result could be explained by the assumption that TIN cells release lesser amounts of miRNAs into body fluids than full-blown germ cell tumour cells do.”
Therefore, considering that the level of miR-371a in serum samples of TIN patients is very low, it would have been prima facie obvious to use multiple preamplification aliquots from a single sample to increase the number of cDNA molecules that would undergo quantitation and pooling the pre-amplified samples would ensure lower statistical uncertainty.
New Grounds for Rejection
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spiekermann et al. (Andrology, vol. 3, pp. 78-84, 2015; cited in the IDS; previously cited), Murray et al. (Brit. J. Cancer, vol. 114, pp. 151-152, 2016; cited in the IDS; previously cited) and Korenkova et al. (BMC Mol. Biol., vol. 16:5, pp. 1-10, 2015; cited in the IDS; previously cited).
A) Regarding claim 20, Spiekermann et al. teach determination of the expression level of miR-371a-3p in subjects with TIN in blood serum samples (page 79, paragraphs 2-8).
Spiekermann et al. teach isolating RNA from human serum samples, converting RNA to cDNA, pre-amplifying the cDNA and performing quantitative real-time PCR to determine expression level of miR-371a-3p (page 79, paragraphs 3-9).
B) Spiekermann et al. do not teach providing three aliquots of cDNA for pre-amplification or pooling the aliquots after pre-amplification before quantitative PCR.
C) Murray et al. teach detection of expression levels of several miRNAs in blood serum samples of patients with testicular germ cell tumors (GCTs) by isolating RNA from the samples, reverse transcription to obtain cDNA, splitting the cDNA into two pools for pre-amplification and then combining the two pools for quantitative PCR (page 154, last paragraph; page 155, paragraphs 1-3).
Murray et al. do not teach using three cDNA aliquots for pre-amplification. 
Korenkova et al. teach that the values of gene expression obtained after pre-amplification followed by quantitative PCR were dependent on the copy number of cDNA in the pre-amplification reaction (page 3, fifth and sixth paragraph). The standard deviation of gene expression value for RND1, with low copy number, estimates from four replicates of pre-amplification reaction, was 17% (page 3, second paragraph; page 5, last paragraph; page 6, first paragraph; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use as many aliquots as possible to ensure accurate detection of the expression level of the miRNA in view of the fact that, as stated by Spiekermann et al. (page 81, sixth paragraph):
“As the expression of miR-371a-3p in body fluids is apparently associated with tumour bulk (vide supra), one must assume that the number of cells in TIN-bearing testicles secreting miR-371a-3p is not sufficient to achieve high (measurable) levels of circulating miRNAs in the peripheral blood. Also, the present negative result could be explained by the assumption that TIN cells release lesser amounts of miRNAs into body fluids than full-blown germ cell tumour cells do.”
Therefore, considering that the level of miR-371a in serum samples of TIN patients is very low, it would have been prima facie obvious to use multiple preamplification aliquots from a single sample to increase the number of cDNA molecules that would undergo quantitation and pooling the pre-amplified samples would ensure lower statistical uncertainty.
18.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 3, 2022